UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-3416 THE CALVERT FUND (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: September 30 Date of reporting period: Six months ended March 31, 2012 Item 1. Report to Stockholders. [Calvert Income Fund Semi-Annual Report to Shareholders] [Calvert Short-Duration Income Fund Semi-Annual Report to Shareholders] [Calvert Long-Term Income Fund Semi-Annual Report to Shareholders] [Calvert Ultra-Short Income Fund Semi-Annual Report to Shareholders] [Calvert Government Fund Semi-Annual Report to Shareholders] [Calvert High-Yield Bond Fund Semi-Annual Report to Shareholders] Choose Planet-friendly E-delivery! Sign up now for on-line statements, prospectuses, and fund reports. In less than five minutes you can help reduce paper mail and lower fund costs. Just go to www.calvert.com. If you already have an online account at Calvert, click on My Account, and select the documents you would like to receive via e-mail. If you’re new to online account access, click on Login/Register to open an online account. Once you’re in, click on the E-delivery sign-up at the bottom of the Account Portfolio page and follow the quick, easy steps. Note: if your shares are not held directly at Calvert but through a brokerage firm, you must contact your broker for electronic delivery options available through their firm. Dear Shareholder: After a tumultuous fourth quarter of 2011, investors breathed a sigh of relief in early 2012. Headlines about Europe’s sovereign debt crisis had reached a fever pitch during the final months of 2011 and investors worldwide held their breath, concerned about the potential fallout on markets near and far. However, long-term refinancing operations by the European Central Bank that enabled the region’s banks to borrow at very low interest rates as well as progress on a Greek bail-out seemed to pull the eurozone back from the brink of collapse. As a result, the broad international markets of the MSCI EAFE Index improved, returning 14.73% for the reporting period. Overall, key U.S. economic indicators such as the unemployment rate, manufacturing data, housing market fundamentals, and consumer confidence showed gradual improvement. But consumer spending remained weak, and gasoline prices topping $4.00 a gallon in some parts of the country by March did not help. As a result, economic growth continued at a snail’s pace. Investment-grade non-Treasury bonds, as measured by the Barclays U.S. Credit Index, fared well with a powerful rally in February and a return of 3.77% for the six-month reporting period. That’s better than the 0.02% return for three-month Treasury bills but slightly less than the 3.91% return of the Barclays Municipal Bond Index. However, both municipal and non-Treasury investment-grade bonds earned significantly less than the 11.65% return for the BofA Merrill Lynch High Yield Master II Index. In comparison, stocks in the Standard & Poor’s 500 Index gained 25.89% for the period. Strengthening U.S. Banking System With all the talk of crisis in the European banking system, I think it’s worth noting the improvements in the health of the banking system here in the United States. While it’s difficult to say that U.S. banks as a whole are completely out of the woods, notable strides have been made over the last year. In 2011, assets of “problem institutions” decreased 18% from a 2010 high to $319 billion, according to Federal Deposit Insurance Corporation (FDIC) data. 1 The FDIC uses a composite rating to identify problem institutions with financial, operational, or managerial weaknesses that threaten their continued financial viability. The number of failed institutions fell 70% in 2011 as well. The quality of the debt that FDIC-insured commercial banks and savings institutions hold is improving as well. Net charge-offs for bad loans were down 40% from the prior year. In fact, the fourth quarter of 2011 was the sixth consecutive quarter with a year-over-year decline in charge-offs and the lowest quarterly level for charge-offs since the beginning of 2008. Also, the amount of loans that were more than 90 days past due declined 15% since the end of 2010. www.calvert.com CALVERT INCOME FUND SEMI-ANNUAL REPORT (UNAUDITED) 4 Other Calvert News As you may know, we launched Calvert Equity Income Fund 2 last fall to offer the potential for attractive income generation and competitive total return by investing in a portfolio of large-cap, dividend-paying stocks that we believe to be undervalued. Calvert Large Cap Value Fund co-portfolio managers James McGlynn, CFA and Yvonne Bishop, CFA are managing the new Fund as well. Both Funds feature Calvert’s SAGE strategy, which involves Calvert actively engaging with companies held in the Fund to engender positive change. A Variety of Ways to Stay Informed We are cautiously optimistic about the continued economic recovery, but much uncertainty and the potential for renewed volatility remains. That’s why we always feel it’s best to maintain a well-diversified mix of U.S. and international stocks, bonds, and cash appropriate for your goals and risk tolerance. And of course, we suggest you consult your financial advisor if you have questions or concerns. We also invite you to visit our website, www.calvert.com , for fund information, portfolio updates, and commentary from Calvert professionals. And now you can get the same information on the go with Calvert’s new iPhone ® app, which is available for free at iTunes. As always, we thank you for investing with Calvert. Barbara J. Krumsiek President and CEO Calvert Investments, Inc. May 2012 1. FDIC, Quarterly Banking Profile Fourth Quarter 2011, www.fdic.gov/qbp/index.asp. Net charge-offs are the total uncollectible loans removed from balance sheets, less amounts recovered on assets previously recorded as a charge-off. 2. Investment in mutual funds involves risk, including possible loss of principal invested. For more information on any Calvert fund, please contact Calvert at 800.368.2748 for a free summary prospectus and/or prospectus. An investor should consider the investment objectives, risks, charges, and expenses of an investment carefully before investing. The summary prospectus and prospectus contain this and other information. Read them carefully before you invest or send money. Calvert mutual funds are underwritten and distributed by Calvert Investment Distributors, Inc., member FINRA and subsidiary of Calvert Investments, Inc. www.calvert.com CALVERT INCOME FUND SEMI-ANNUAL REPORT (UNAUDITED) 5 Performance For the six-month period ended March 31, 2012, Calvert Income Fund (Class A shares at NAV) returned 2.18%. Its benchmark index, the Barclays U.S. Credit Index, returned 3.77% for the same period. The Fund’s underperformance was primarily due to the weaker performance of some out-of-index holdings. Our duration strategy helped performance, especially during the last month of the reporting period. Market Review The six-month reporting period began with great angst as financial markets struggled to recover from disruptions, including the CALVERT INCOME FUND
